1    Gary R. Selvin, State Bar No. 112030
     James L. Wraith, State Bar No. 112234
2    SELVIN WRAITH HALMAN LLP
     505 14th Street, Suite 1200
3    Oakland, CA 94612
     Telephone:     (510) 874-1811
4    Facsimile:     (510) 465-8976
     E-mail: gselvin@selvinwraith.com
5             jwraith@selvinwraith.com

6    Attorneys for Plaintiff
     ROPAMA, INC.
7

8                                IN THE UNITED STATES DISTRICT COURT

9                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   ROPAMA, INC.,                                 CASE NO.: 3:18-cv-04569-RS

12                  Plaintiff,                       Assigned to Hon. Richard Seegborg, Crtrm 3

13          v.                                     STIPULATION FOR DISMISSAL
                                                   PURSUANT TO F.R.C.P.
14   WEST AMERICAN INSURANCE                       RULE 41(a)(1)(A)(ii) AND ORDER
     COMPANY, Does I-X,
15
                    Defendants.                    Complaint Filed: June 21, 2018
16

17

18

19

20
21

22

23

24

25

26

27

28
                                      1
     STIPULATION FOR DISMISSAL PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii) AND
     (PROPOSED) ORDER                                CASE NO.: 3:18-cv-04569-RS
1             Plaintiff ROPAMA, INC. and Defendant WEST AMERICAN INSURANCE COMPANY, by

2    and through their counsel of record, hereby stipulate that the case has settled. Therefore, pursuant to

3    Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the parties hereby stipulate to a dismissal with

4    prejudice and respectfully request the Court enter an order dismissing the action with prejudice, each

5    party to bear its own fees and costs.

6    Dated: March 28, 2019                             /s/ Gary R. Selvin

7                                                     Gary R. Selvin
                                                      James L. Wraith
8                                                     SELVIN WRAITH HALMAN LLP
                                                      Attorneys for Plaintiff
9                                                     ROPAMA, INC.
10

11   Dated: March 28, 2019                            /s/ Nicholas Boos

12                                                    Nicholas Boos
                                                      Norman Lau
13                                                    MAYNARD, COOPER & GALE LLP
                                                      Attorneys for Defendant
14                                                    WEST AMERICAN INSURANCE COMPANY

15

16

17

18   IT IS SO ORDERED.

19   Dated: 3/28/19                                       _____________________________________
                                                          Hon. Richard Seeborg
20
21   290821

22

23

24

25

26

27

28
                                      2
     STIPULATION FOR DISMISSAL PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii) AND
     (PROPOSED) ORDER                                CASE NO.: 3:18-cv-04569-RS
